Citation Nr: 0826661	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  03-05 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
other disability claimed as due to VA medical treatment on 
August 4, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board initially remanded this appeal in July 2004 to 
obtain additional medical evidence and afford the veteran a 
VA examination.  Thereafter, in December 2005, when this 
appeal was returned to the Board, compensation under 
38 U.S.C.A. § 1151 for hepatitis, claimed as due to VA 
medical treatment on August 4, 1999, was denied and the issue 
of compensation under 38 U.S.C.A. § 1151 for other disability 
claimed as due to VA medical treatment on August 4, 1999, was 
remanded further development and consideration.

The file also shows that communications received from the 
veteran reflect his claims with respect to degenerative 
arthritis and hearing loss.  These claims have not been 
considered by the RO, much less denied and timely appealed to 
the Board.  38 C.F.R. § 20.200.  Accordingly, these issues 
are referred to the RO for appropriate development and 
consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
(generally, the Board does not have jurisdiction of an issue 
not yet adjudicated by the RO).


FINDING OF FACT

The veteran does not have additional disability as a result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA in providing the 
treatment on August 4, 1999.




CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for 
additional disability due to VA treatment.  38 C.F.R. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims files reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in March 2002 
and provided to the veteran prior to the June 2002 rating 
decision on appeal, the RO advised the veteran of the 
evidence needed to substantiate his claim of entitlement to 
§ 1151 compensation and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, since the Board is denying his 
claim, no downstream disability rating or effective date will 
be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, these downstream elements of his 
claim are moot.

Even if there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted: (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

And as for the duty to assist, the RO obtained the veteran's 
service medical records, VA medical records, reports of his 
VA compensation examinations and opinions in connection with 
this claim, and this claim has been remanded on two prior 
occasions to ensure compliance with the VCAA.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
appellant is not prejudiced by the Board's adjudication of 
his claim.

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the veteran or obtained on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380- 
81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Entitlement to 38 U.S.C.A. § 1151 Compensation

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358(a).

For claims, as here, filed on or after October 1, 1997, the 
veteran must show that the VA treatment in question resulted 
in additional disability and further, that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
the disability was an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 
(Dec. 31, 1997).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to his 
condition after such treatment, examination or program has 
stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim have been met.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  See 38 C.F.R. § 3.361(c)(1).  
Furthermore, the proximate cause of the disability claimed 
must be the event that directly caused it, as distinguished 
from a remote contributing cause.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment or other instance of fault proximately caused the 
additional disability, it must be shown either that VA failed 
to exercise the degree of care expected by a reasonable 
treatment provider, or furnished the medical treatment at 
issue without the veteran's informed consent.  See 38 C.F.R. 
§ 3.361(d)(1).  Proximate cause may also be established where 
the veteran's additional disability was an event not 
reasonably foreseeable - to be determined based on what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable, 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider the type of risk that a 
reasonable health care provider would have disclosed as part 
of the procedures for informed consent (in accordance with 
38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2).

In this case, the veteran alleges that, as a result of his 
August 1999 cholecystectomy at a VA medical facility, he 
sustained additional disability, including severing of the 
bile duct, stent placement, continuous urination and bowel 
movements, and residual pain.  

The veteran's claim fails because no competent medical 
evidence of record shows that he has additional disability as 
a result of the August 1999 VA treatment, that there was 
fault on the part of VA or its employees in performing the 
treatment, or that there was an event not reasonably 
foreseeable which caused any additional disability.

Review of the claims file, to include his VA medical records, 
reflects that the veteran underwent an endoscopic retrograde 
cholangiopancreatography (ERCP) on August 3, 1999.  On August 
4, 1999, the veteran was taken to surgery for a laparoscopic 
cholecystectomy; however, this was unsuccessful due to 
massive inflammation and inability to visualize the 
structures.  The laparoscopic cholecystectomy was converted 
to an open cholecystectomy and the gallbladder was removed.  
The post-operative diagnosis was gallstones and acute 
cholecystitis. He did well for approximately three days after 
the surgery, but became worse on August 7, 1999, with 
increasing abdominal pain.  On August 12, 1999 he underwent 
repeat ERCP.  A biliary leak was noted and a stent was placed 
in the common bile duct with resolution of his pain and 
symptoms.  The veteran recovered and was discharged on August 
23, 1999.  The discharge summary noted regular appetite and 
normal GI (gastrointestinal) function.  

Upon consideration of the foregoing, as noted above, in July 
2004, the Board remanded the veteran's claim to afford him a 
VA examination and obtain a medical opinion as to whether the 
veteran has any additional disability resulting from the 
August 1999 surgery and if so, whether it was due either to 
fault on the part of VA or an event not reasonably 
foreseeable in connection with the surgery.  Although the 
veteran was afforded the requested examination in January 
2005, the examiner failed to provided the requested opinion; 
thus, the claims file was remanded again in December 2005 to 
obtain this medical evidence.  

Pursuant to the December 2005 Board remand, an August 2007 
medical opinion has been obtained from a physician who is 
board-certified in Family Practice with nearly 50 years of 
experience in taking care of patients with gallbladder 
disease and assisting with gallbladder surgery, to include 
cholecystectomies and common bile duct explorations.  This 
opinion is based on a detailed review of the veteran's 
medical history, to include treatment records prior to and in 
connection with the August 1999 surgery as well as subsequent 
medical records and VA examination reports, and includes the 
following conclusions:

a.  The veteran had injury to the common bile duct, 
most likely at the time of the first endoscopic 
retrograde cholangiopancreatography with a 
sphincterotomy and balloon extraction of common 
bile duct stones. 
b.  There is no relationship between the biliary 
surgery and continuous and urination.  Veteran is 
known to be a diabetic and uncontrolled diabetes 
likely is the cause of the polyuria.  
c.  Diarrhea can occur after gallbladder surgery 
caused by continuous flow of bile acids into the 
gastrointestinal tract, causing bile acid diarrhea.  
Therefore, if the veteran does complain of 
intermittent diarrhea, it may be a bile acid 
diarrhea.  This can usually be corrected with oral 
Carafate.  
d.  Residual pain is always possible after 
abdominal surgery caused by adhesive bowel disease.  
Whether the veteran has that or not is open to 
speculation.  
e.  No other disability is known except a 
possibility of retrograde cholangitis in view of 
the sphincterotomy and a biliary stent.  I found no 
evidence of this being the case on review of the 
claim file.
f.  ...at the time of the C&P [compensation and 
pension] examination in 2004, the veteran did have 
abnormal liver function test.  I can only speculate 
as to the cause of these abnormalities.  
Possibilities include:
1.  Alcohol abuse. ...
2.  Mild cholangitis could cause these 
abnormalities but there was no evidence 
of this at the time of the C&P 
examination.
3.  Non-alcoholic fatty liver disease can 
cause these abnormalities also.  Note, 
the ultrasound study in 1999 indicating 
fatty change in the liver which would be 
consistent with non-alcoholic fatty liver 
disease.  
g.  The events that occurred following this 
veteran's illness and surgical care are NOT 
[emphasis in original] related to negligence on the 
part of the Veteran's Administration or its 
contract facility, [t]he University Medical 
Center[,] or to any of the physicians involved in 
his care.  The events that occurred were not 
reasonably foreseeable in connection with the 
procedures that the veteran needed to undergo for 
his proper care.  As stated above any procedure has 
a certain percentage risk.  However, the risk of 
not doing the procedure far exceeds the risk of 
doing the procedure.  

Upon consideration of the foregoing, the Board finds that it 
is clear, and unfortunate, that the veteran has numerous 
disabling conditions, to include diabetes, urinary and bowel 
impairment, and pain.  However, no medical evidence has 
attributed any of the additional disabilities to the August 
1999 VA treatment, or even suggested that such disabilities 
are due to this treatment.  A showing of actual causation is 
required.  

Additionally, there is no medical evidence of record 
indicating or even suggesting that there was fault on the 
part of VA.  Either fault or an event not reasonably 
foreseeable is required.  In this regard, it is noted that 
the opinion of the August 2007 examiner includes the general 
conclusion that the "events that occurred were not 
reasonably foreseeable in connection with the procedures that 
the veteran needed to undergo for his proper care," however, 
with respect to each identified additional disability, the 
examiner clearly specifies that either the disability is 
unrelated to the surgery (the urination and abnormal liver 
function test), is not shown by the record to exist (pain or 
retrograde cholangitis), or implies that it is a foreseeable 
result (the bile acid diarrhea).  Accordingly, there is no 
competent medical evidence that the veteran has any 
identified additional disability due to an event not 
reasonably foreseeable.  In the absence of any competent 
medical evidence indicating that the August 1999 VA treatment 
caused additional disability, that the treatment was faulty, 
or that any identified disability was due to an event not 
reasonably foreseeable, compensation for other disability 
secondary to VA treatment on August 4, 1999, is not 
warranted.

The only remaining evidence the appellant has submitted that 
supports his claim are his own statements, asserting that the 
VA treatment on August 4, 1999, caused additional disability.  
Because the veteran is a layperson, the Board must observe 
that he is not competent - absent the required medical 
training - to comment on the presence, or etiology, of 
additional disability as the result of VA hospital care, 
medical or surgical treatment.  Medical evidence is needed to 
that effect.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board recognizes that lay statements may 
be competent to support a claim as to lay-observable events 
or lay-observable disability or symptoms, see, e.g., Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  However, the issue 
in this case is a complex matter which requires specialized 
training for a determination as to causation, standard of 
care, foreseeability, etc., and it is therefore not subject 
to resolution by lay opinions.


For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim.  Thus, the benefit-
of-the-doubt doctrine is not for application and his claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed as due to VA medical treatment 
on August 4, 1999, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


